UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HUGH F. O’DONNELL, Executive             
Director of Client Centered Legal
Services of Southwest Virginia,
Incorporated; CLIENT CENTERED
LEGAL SERVICES OF SOUTHWEST
VIRGINIA, INCORPORATED,
                Plaintiffs-Appellants,
                  v.                              No. 00-1901

JOHN EIDLEMAN, Program Specialist
for the Legal Services Corporation;
LEGAL SERVICES CORPORATION; JOHN
MCKAY, President of the Legal
Services Corporation,
               Defendants-Appellees.
                                         
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CA-00-33-2)

                       Argued: February 28, 2001

                        Decided: June 25, 2001

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded with instructions by unpublished per curiam
opinion.
2                      O’DONNELL v. EIDLEMAN
                             COUNSEL

ARGUED: Gerald L. Gray, GERALD GRAY LAW FIRM, Clint-
wood, Virginia, for Appellants. Thomas Samuel Williamson, Jr.,
COVINGTON & BURLING, Washington, D.C., for Appellees. ON
BRIEF: Andrew J. Heimert, COVINGTON & BURLING, Washing-
ton, D.C.; Paul R. Thomson, Jr., WOODS, ROGERS & HAZLE-
GROVE, P.L.C., Roanoke, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Client Centered Legal Services of Southwest Virginia, Incorpo-
rated and Hugh F. O’Donnell, its executive director (collectively,
"CCLS"), appeal an order of the district court granting judgment in
favor of the Legal Services Corporation and two of its officers (col-
lectively, "the LSC") on CCLS’s claims that various actions by the
LSC exceeded its statutory and regulatory authority. For the reasons
set forth below, we conclude that Congress has not authorized judicial
review of these claims. We therefore vacate and remand with instruc-
tions to dismiss.

                                  I.

   In 1974, Congress enacted the Legal Service Corporation Act
("LSCA"), which created the LSC for the purpose of providing legal
assistance to indigent people in civil matters. See 42 U.S.C.A. § 2996
(West 1994). The LSC does not itself provide legal services, but
rather grants federal funds to legal services programs across the coun-
try. CCLS, which provides legal services to indigent people in the
coalfields region of southwestern Virginia, has been an LSC grantee
since 1980.
                        O’DONNELL v. EIDLEMAN                          3
   This litigation involves CCLS’s challenge to certain actions taken
by the LSC in connection with the LSC’s consolidation of services
areas (undertaken as a cost-cutting measure) and implementation of
a competitive bidding program for grant money. Following a bench
trial, the district court rejected CCLS’s claims on the merits.

                                   II.

   In our recent decision in Regional Management Corp. v. Legal Ser-
vices Corp., 186 F.3d 457 (4th Cir. 1999), we concluded that a deci-
sion by the LSC regarding certain lobbying practices by grant
recipients was not subject to judicial review in an action by a lender
claiming injury as a result of such lobbying. See Reg’l Mgmt., 186
F.3d at 461-64. First, we concluded that the LSC is not a federal
agency for purposes of judicial review under the Administrative Pro-
cedures Act. See id. at 462. Second, we held that the LSCA did not
explicitly authorize a private right of action against the LSC. See id.
Finally, we determined that "there [was] no basis for finding that
Congress intended to create an implied private right of action" against
the LSC. Id.

   In determining that Congress did not implicitly establish a right of
action, we considered the four factors set forth in Cort v. Ash, 422
U.S. 66, 78 (1975) (internal quotation marks omitted): (1) whether
"the plaintiff [is] one of the class for whose especial benefit the stat-
ute was enacted"; (2) whether "there [is] any indication of legislative
intent, explicit or implicit, either to create such a remedy or to deny
one"; (3) whether "it [is] consistent with the underlying purposes of
the legislative scheme to imply such a remedy"; and (4) whether "the
cause of action [is] one traditionally relegated to state law, in an area
basically the concern of the States, so that it would be inappropriate
to infer a cause of action based solely on federal law." We determined
that the first Cort factor was controlling: Lenders affected by the lob-
bying activities of LSC grantees were not "part of any special class
to be benefitted by" the LSCA. Reg’l Mgmt., 186 F.3d at 463 (internal
quotation marks omitted). Rather, we noted that Congress specifically
intended the LSCA to benefit "indigents who have legal grievances
but who are unable to afford the legal means necessary to redress
them." Id. (internal quotation marks omitted).
4                       O’DONNELL v. EIDLEMAN
   The reasoning of Regional Management is controlling here. As we
held in Regional Management, the LSCA was intended by Congress
for the "especial benefit" of indigent persons in need of legal services.
Although legal services programs such as CCLS are an integral part
of the process of delivering those services, the programs themselves
are not the beneficiaries of the Act. Because CCLS is not part of the
class Congress sought to benefit in enacting the LSCA, we must con-
clude that Congress did not intend to imply a private cause of action
by CCLS to challenge the LSC’s exercise of its statutory and regula-
tory duties.*

                                   III.

   For the reasons set forth above, we conclude that the district court
was without authority to review the actions of the LSC. Accordingly,
we vacate the order of the district court and remand with instructions
to dismiss.

               VACATED AND REMANDED WITH INSTRUCTIONS

  *We note that three other circuits have concluded that rational basis
judicial review is available for decisions of the LSC that affect grantees.
See Tex. Rural Legal Aid, Inc. v. Legal Servs. Corp., 940 F.2d 685, 697
(D.C. Cir. 1991); San Juan Legal Servs., Inc. v. Legal Servs. Corp., 655
F.2d 434, 438-39 (1st Cir. 1981); Spokane County Legal Servs., Inc. v.
Legal Servs. Corp., 614 F.2d 662, 668-69 (9th Cir. 1980). We find these
cases distinguishable for the reasons stated in Regional Management. See
Reg’l Mgmt., 186 F.3d at 464.